941 A.2d 1257 (2008)
The PHILADELPHIA HOUSING AUTHORITY, Respondent,
v.
AMERICAN FEDERATION OF STATE, County and Municipal Employees, District Council 33, Local 934, Petitioner.
No. 335 EAL 2006.
Supreme Court of Pennsylvania.
January 2, 2008.

ORDER
PER CURIAM.
AND NOW, this 2nd day of January, 2008, the Petition for Allowance of Appeal is GRANTED. The Order of the Commonwealth Court is VACATED and this matter is REMANDED to the Commonwealth Court for application of the principles set forth in Westmoreland Intermediate Unit # 7 v. Westmoreland Intermediate Unit # 7 Classroom Assistants Educational Support Personnel Association, PSEA/NEA, 939 A.2d 855 (2007).